Citation Nr: 0019308	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

2.  Entitlement to service connection for a back disorder 
claimed as secondary to a right hip disorder.


REPRESENTATION

Appellant represented by:	Rafael Colon Flores, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1951 to October 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, declined to 
reopen the veteran's claim for entitlement to service 
connection for a right hip disorder for lack of new and 
material evidence.  The issue of service connection for a 
back disorder claimed secondary to a right hip disorder was 
subsequently added to the appeal following adjudication of 
the claim raised at the veteran's December 1996 hearing.

The Board observes that the March 1997 rating decision 
declined to reopen the veteran's claim for entitlement to 
service connection on a direct incurrence or aggravation 
basis for a back disorder based on a lack of new and material 
evidence.  The veteran's April 1997 notice of disagreement 
only indicated disagreement with the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a right hip disorder.  
As mentioned above, the issue of secondary service connection 
for a back disorder, a de novo claim, was adjudicated and 
appealed.  The Board notes that an August 1999 supplemental 
statement of the case mistakenly listed the issues as whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right hip 
disorder and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back condition secondary to a hip condition.  
The Board observes, however, as indicated above, that the 
issues on appeal are those listed in the July 1997 statement 
of the case and on the title page of this decision.

FINDINGS OF FACT

1.  The RO previously and finally denied service connection 
for a right hip disorder in September 1987.  The veteran was 
notified in writing of the decision October 1987, but he did 
not appeal this decision.

2.  The additional documentation submitted since the 
September 1987 decision is new and material as to the issue 
of service connection for a right hip disorder and is, 
therefore, sufficient to reopen the veteran's claim.

3.  There is no competent medical evidence linking any 
current right hip disorder to the veteran's period of 
service.

4.  Service connection is not in effect for a right hip 
disorder or for any other disorders.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1997 RO decision 
is new and material evidence as to allow reopening of the 
veteran's claim for service connection for a right hip 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim for entitlement to service connection for a 
right hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for entitlement to service connection for a 
back disorder secondary to a right hip disorder lacks legal 
merit.  38 C.F.R. § 3.310(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for a Right Hip Disorder

In September 1987, the RO denied service connection for a 
right hip disorder.  It was reasoned, essentially, that a 
current right hip disorder was not shown and that, therefore, 
service connection for such disorder was not warranted.  The 
veteran was informed in writing of the denial in October 
1987, but he did not perfect an appeal to the Board.

The evidence upon which the RO formulated its September 1987 
denial of service connection may be briefly summarized.  The 
veteran's service medical records are apparently incomplete.  
An October 1952 treatment entry noted that the veteran was 
seen after suffering a contusion of the right thigh when 
pressed by a truck.  A November 1952 entry reported that the 
veteran was doing well and was asymptomatic.  The October 
1953 separation examination report included notations that 
the veteran's lower extremities, spine and other 
musculoskeletal systems were normal.  It was also noted that 
there was nothing in the veteran's medical history which was 
of clinical significance.  

A May 1987 VA treatment record did not refer to a right hip 
disorder.  Private treatment records dated from May 1987 to 
June 1987 also referred to other disorders.  

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans, 9 Vet. App. 273, 283 (1996).  In 
order to be "material," the evidence need not warrant 
revision of a previous decision.  Hodge v. West, No. 98-7017, 
(Fed. Cir. Sept. 16, 1998).  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In recent decisions and in light of the holding in Hodge, the 
United States Court of Appeals for Veterans Claims (the 
Court) has set forth a three-step analysis which must be 
applied when a veteran seeks to reopen a final decision based 
on new and material evidence. See Hodge, supra; Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 
3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.  

The evidence received since the RO's September 1987 decision 
consists of statements on appeal from the veteran; VA 
treatment records dated from December 1977 to August 1981; 
private treatment records dated from December 1981 to 
November 1996; a December 1996 hearing transcript; a February 
1997 VA orthopedic examination report; and private treatment 
records dated from December 1997 to January 1998.  

The VA treatment records dated form December 1977 to August 
1981 indicated that the veteran was treated for disorders 
other than a right hip disorder.  Private treatment records 
dated from December 1981 to November 1996 referred to 
treatment for multiple disorders.  

At the December 1996 hearing on appeal, the veteran testified 
that while he was working on a truck during service, he was 
hit by another truck and "wounded" his right hip against 
the bumper a steel plate.  He reported that the impact was on 
the hip, but he initially felt more pain in his head and saw 
stars.  He stated that he received treatment for two to three 
days.  

The veteran underwent a VA orthopedic examination in February 
1997.  He reported that he suffered a right hip contusion 
during service when he was crushed between the bumpers of two 
trucks.  The veteran reported that he suffered pain in the 
posterior aspect of the right hip and right leg.  He also 
referred to discomfort in the right hip and numbness and 
cramps in the arms and legs.  It was noted that the veteran 
reported that he never went to a doctor for his right hip 
disorder.  The examiner indicated that there were no 
deformities, swelling, crepitus or instability of the right 
hip.  There was only mild tenderness to palpation on the 
right hip subtrochanteric bursa, but the examiner found no 
objective evidence of pain on motion on any active and 
passive movement of the right hip.  The diagnosis was 
residuals, right hip contusion by history with bursitis.  The 
examiner commented that it was his opinion that the right hip 
condition of the veteran was not related to the right hip 
contusion suffered in October 1952.  Private treatment 
records dated from December 1997 to January 1998 referred to 
other disorders.

The Board has made a careful longitudinal review of the 
record.  It is observed that the September 1987 RO decision 
denied service connection for a right hip disorder on the 
basis that such disorder was not presently shown.  The Board 
notes that the veteran's service medical records are 
apparently incomplete.  The Court has held that in a case 
such as this, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  At the time of the September 1987 RO decision, the 
available service medical records indicated that the veteran 
was seen in October 1952 after suffering a contusion of the 
right thigh when pressed by a truck.  A November 1952 entry 
indicated that the veteran was doing well and was 
asymptomatic.  The October 1953 separation examination 
included notations that the veteran's lower extremities were 
normal and that there was nothing in the veteran's medical 
history which was of clinical significance.  

The Board observes that the additional evidence submitted 
subsequent to the September 1987 RO decision included a 
February 1997 VA orthopedic examination report which noted 
that there was mild tenderness to palpation on the right hip 
subtrochanteric bursa.  The diagnosis was residuals, right 
hip contusion by history with bursitis.  The Board observes 
that the February 1997 VA orthopedic examination report 
indicates that the veteran has a current disorder, 
specifically, bursitis of the right hip.  Such was not shown 
at the time of the September 1987 RO decision.  Therefore, in 
consideration of the medical evidence noted above, 
specifically the evidence of a present right hip disorder, 
the Board finds that such additional submitted evidence is 
significant enough that it must be considered in order to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board finds that such evidence is new and 
material as to the issue of service connection for a right 
hip disorder and is, therefore, sufficient to reopen the 
veteran's claim on a de novo basis.

Despite the RO's limitation of the basis of its denial of the 
veteran's claim to a lack of new and material evidence, the 
Board is of the view that the veteran will not be prejudiced 
by the Board's deciding the case on the merits at this time.  
The veteran has been given adequate notice of the need to 
submit evidence, and, indeed, he has submitted numerous items 
of evidence and has appeared at a hearing in which his 
testimony primarily focused on the underlying issues of 
service connection for a right hip disorder.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As indicated above, the next matter for consideration is 
whether the veteran has submitted a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether VA has properly assisted him in the 
development of his claim.  A "well-grounded" claim is one 
which is not implausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  As discussed below, the Board finds that the 
veteran's claim for service connection for a right hip 
disorder is not well-grounded and that, therefore, there is 
no further duty to assist the veteran with development of his 
claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
claimed right hip disorder became manifest or otherwise 
originated during his period of service.  As noted above, the 
veteran's service medical records do refer to a contusion of 
the right thigh in October 1952; however, a subsequent 
November 1952 entry indicated that the veteran was 
asymptomatic, and the October 1953 separation examination 
included notations that the veteran's lower extremities were 
normal.  Additionally, the Board notes that the first 
clinical indication of a right hip disorder, subsequent to 
the veteran's period of service, was pursuant to a February 
1997 VA orthopedic examination report, more than forty-three 
years after the veteran's separation from service, which 
indicated a diagnosis of residuals, right hip contusion by 
history with bursitis.  The Board observes that the examiner 
indicated that the veteran's claims folder had been reviewed 
carefully.  The examiner specifically commented that it was 
his opinion that the veteran's right hip disorder was not 
related to the right hip contusion suffered in October 1952.

The Board observes that the veteran has alleged in statements 
and testimony on appeal that his claimed right hip disorder 
originated during his period of service.  However, the 
veteran is not competent, as a lay person, to assert that a 
relationship exists between his period of service and such 
disorder or to otherwise assert medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes 
that it is certainly within the province of the veteran to 
report that he suffered an injury to his right hip during his 
period of service.  However, the credible and competent 
evidence of record does not adequately permit the diagnosing 
of a chronic disability during his period of service  or 
otherwise relate the existence of such current disability to 
the veteran's period of service.  Additionally, the medical 
evidence of record simply fails to relate an opinion to the 
effect that there exists an etiological relationship or nexus 
between such disorder and the veteran's period of service.  
Further, there are no physician statements or treatment 
reports of record which offer the opinion that the evidence 
reasonably demonstrates such a relationship.  In the absence 
of sufficiently probative evidence of a current right hip 
disorder having originated during the veteran's period of 
service, the Board concludes that the veteran's claim for 
service connection for a right hip disorder is not plausible 
and, therefore, not well grounded.

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well grounded.  Robinette, 8 
Vet. App. 69 (1995).

II.  Service Connection for a Back Disorder Secondary to a 
Right Hip Disorder

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The Board observes that the veteran's only theory of 
entitlement in this presently appealed matter is based on a 
claim for service connection for a back disorder secondary to 
a right hip disorder.  The Board notes that in the decision 
above, service connection was denied for a right hip 
disorder.  Additionally, the Board observes that service 
connection is not in effect for any other disorders.  
Therefore, service connection is not warranted for a back 
disorder secondary to a right hip disorder as a matter of 
law.  The Court has held that, in a case where the law and 
not the evidence is dispositive of the claim, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, service connection for a back disorder secondary 
to a right hip disorder is not warranted as the claim to 
establish such benefit lacks legal merit.  38 C.F.R. 
§ 3.310(a) (1999).




...............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).......


ORDER

Service connection for a right hip disorder is denied.

Service connection for a back disorder secondary to a right 
hip disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

